Title: Remarks & Occurs. in March [1771]
From: Washington, George
To: 




20th. Began to Manufacture my Wheat with the Water of Piney Branch, which being insufficient to keep the Mill constantly at Work, & Country Custom coming in no great progress coud be made.


   
   country custom: Farmers from the local countryside were bringing their grain to GW’s mill to be ground in exchange for a one-eighth toll (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 6:58).



